UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-4112


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

ANDRE MCRAE, a/k/a Dre,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:04-cr-00157-FDW-DCK-1)


Argued:   May 14, 2009                        Decided:   July 6, 2009


Before AGEE, Circuit Judge, HAMILTON, Senior Circuit Judge, and
C. Arlen BEAM, Senior Circuit Judge of the United States Court
of Appeals for the Eighth Circuit, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Matthew Segal, FEDERAL DEFENDERS OF WESTERN NORTH
CAROLINA, INC., Asheville, North Carolina, for Appellant.   Adam
Christopher Morris, OFFICE OF THE UNITED STATES ATTORNEY,
Charlotte, North Carolina, for Appellee.    ON BRIEF: Claire J.
Rauscher, Executive Director, FEDERAL DEFENDERS OF WESTERN NORTH
CAROLINA, INC., Asheville, North Carolina, for Appellant.
Gretchen C. F. Shappert, United States Attorney, Charlotte,
North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

     A jury convicted Andre McRae (McRae) of numerous drug and

firearm offenses.       He challenges several of these convictions on

appeal.    We affirm.



                                           I

     Following his Spring 2004 guilty plea to federal charges

unrelated to this case, McRae’s best friend, Damon Chamberlain

(Chamberlain), began cooperating with ATF Special Agent Terrell

Tadeo   (Agent   Tadeo),    who      was    investigating      drug   and   firearm

activity    in   the     Charlotte,        North    Carolina    area.       Through

information provided by Chamberlain, Agent Tadeo learned that

McRae   regularly      carried   a   .40       caliber   firearm   and   sold   both

cocaine and cocaine base (crack).

    On April 15, 2004, Chamberlain placed a recorded call to

McRae to set up a drug deal with an undercover police officer,

Detective Rolando Ortiz (Ortiz), from the Charlotte-Mecklenburg

Police Department (CMPD).            In the call, McRae discussed selling

marijuana and cocaine and a debt McRae owed to a drug source

from the Dominican Republic.

     On April 16, 2004, Ortiz contacted McRae and arranged to

purchase an ounce of crack later that day at a Bi-Lo grocery

store (Bi-Lo) parking lot.            Prior to the sale, Agent Tadeo and

CMPD officers set up a surveillance of the parking lot.                         Ortiz

                                       - 3 -
and   Chamberlain      arrived     at    the     Bi-Lo    parking      lot       in     Ortiz’s

unmarked vehicle.          McRae entered Ortiz’s vehicle and sold an

ounce of crack to Ortiz.

      Instead     of     arresting       McRae    at     that       time,       Agent    Tadeo

decided to try to arrange a drug deal involving a larger amount

of drugs.       His attempt to arrange a larger drug deal failed, so

Agent Tadeo decided to see if Chamberlain could arrange a deal

involving the sale of a firearm.

      On   May   17,     2004,    Chamberlain         placed    a    recorded         call     to

McRae.     In the call, Chamberlain asked McRae to get him a “three

pound”     or   .357   magnum     firearm.         McRae     agreed        to    do     so   and

proposed meeting nearby at “Shauna’s house” within an hour.

      At this point, Agent Tadeo gathered some CMPD street unit

officers with the intention of directing these officers to stop

McRae en route to Shauna’s house.                     Agent Tadeo decided not to

stop McRae himself because he did not want McRae to know that a

federal     investigation        of     his    drug    activities          was     underway.

Agent    Tadeo    told    the     CMPD    officers       that:       (1)    McRae        was    a

convicted felon; (2) he had monitored that day a conversation

between McRae and Chamberlain wherein McRae agreed to furnish

Chamberlain a .357 magnum firearm; (3) McRae regularly carried a

.40   caliber    firearm;        and   (4)    there    may     be    drugs       in     McRae’s

vehicle, as McRae sold crack to an undercover officer on April

16.

                                          - 4 -
       Two CMPD officers present at the meeting stopped McRae on

his way to Shauna’s house.          During a search of McRae’s vehicle,

the    officers    recovered   a   .357    magnum    firearm,    a   .40    caliber

firearm,    and    a   quantity    of   crack   in    excess    of   five    grams.

Marijuana was found on McRae’s person.

       McRae was arrested at the scene, taken into custody, and

interviewed by Agent Tadeo.             After waiving his Miranda rights,

McRae admitted that the crack and the .40 caliber firearm were

his, but denied owning the .357 magnum firearm.                       McRae also

outlined an extensive cocaine and crack conspiracy operating in

Charlotte.        He identified his drug source from the Dominican

Republic as “Uncle” and named some of his other drug contacts,

including “Cory,” “Trap,” and “Pooh Bear.”               McRae admitted that,

between February 2004 and May 17, 2004, he sold twenty-three

kilograms of cocaine.

       During the interview, McRae agreed to assist Agent Tadeo in

gathering evidence regarding the drug conspiracy.                    Agent Tadeo

immediately had McRae place a recorded call to Trap, whom Agent

Tadeo knew from a prior federal drug investigation.                         In the

call, McRae discussed Uncle and the quality of drugs.                      In fact,

Trap    complained     about   Uncle    being   a    difficult   supplier,      and

McRae offered to intercede on Trap’s behalf.

       Because McRae was showing signs of being a valuable asset,

he was released on the day of his arrest with the understanding

                                        - 5 -
that he would continue to cooperate with law enforcement.                     In

the     ensuing   days,   however,      McRae    completely     ignored    Agent

Tadeo’s efforts to contact him.              Following the issuance of an

arrest warrant, Agent Tadeo stopped McRae’s vehicle on May 26,

2004.     McRae fled the vehicle only to be chased down and tackled

by Agent Tadeo.       McRae was arrested and brought back to his

vehicle.     McRae’s vehicle was searched by CMPD officers pursuant

to both his arrest and his consent.             During the search, the CMPD

officers recovered a 9 mm firearm and approximately an ounce of

crack.

      The following day, Agent Tadeo transported McRae to his

initial appearance before the United States District Court for

the Western District of North Carolina.               Along the way, McRae

pleaded    with   Agent   Tadeo   for   a    second   chance.     Agent    Tadeo

decided that McRae could still provide valuable assistance in

gathering evidence on the extensive drug conspiracy, so he asked

the Assistant United States Attorney to seek McRae’s release on

bond, which the district court granted.

        After McRae was released on May 27, Agent Tadeo instructed

McRae to contact Uncle and set up a drug deal involving one to

two kilograms of cocaine.         McRae contacted Uncle, and the pair

agreed to meet at the Landmark Restaurant at 3:00 p.m.                    At the

videotaped and recorded meeting, McRae and Uncle discussed the

fact that McRae owed Uncle money from a prior drug deal, but

                                     - 6 -
Uncle nevertheless agreed to consummate a drug deal with McRae

that night.        Uncle instructed McRae to call him around 7:30 p.m.

so that they could decide upon a location for the drug deal.

The deal was never consummated because McRae refused to contact

Uncle that evening.

       On   June    29,   2004,    a    federal   grand     jury    sitting   in   the

United States District Court for the Western District of North

Carolina    indicted      McRae    on    eight    counts.       Count   One   charged

McRae with conspiracy to possess with the intent to distribute

five kilograms or more of cocaine and fifty grams or more of

crack, 21 U.S.C. §§ 841 and 846.                   Count One named Uncle and

Trap,   among      others,   as    coconspirators,        and   alleged   that     the

conspiracy began on or about January 1, 2004 and ended on or

about May 17, 2004.           Counts Two, Three, and Six charged McRae

with possession with the intent to distribute five grams or more

of crack, id. § 841, relating to the crack recovered on April

16, May 17, and May 26, 2004.                Counts Four and Seven charged

McRae with possession of a firearm during and in relation to a

drug    trafficking       crime,   18    U.S.C.    § 924(c),       relating   to   the

firearm seizures on May 17 and May 26, 2004.                       Counts Five and

Eight charged McRae with possession of a firearm by a convicted

felon, id. § 922(g), again relating to the firearm seizures on

May 17 and May 26, 2004.



                                         - 7 -
     After McRae’s indictment, Agent Tadeo met with McRae on at

least two occasions.         In each of these meetings, McRae described

the large scale conspiracy in which he participated, changing

only the drug amounts during these interviews.                      At a status-of-

counsel    hearing   on    December      7,    2005,      however,      McRae    sang    a

completely     different     tune.        He    claimed       the       names    of    his

coconspirators      that   he    had    provided     to    Agent    Tadeo       were   all

“make believe.”       McRae said he lied because he was “scared” of

being “ke[pt] in jail.”            In light of McRae’s testimony at the

hearing,   a   superseding       indictment     was       obtained,      omitting      the

coconspirators’ names.

     Prior     to   trial,      McRae   filed    a     motion      to    suppress      the

evidence obtained at the May 17, 2004 stop of his vehicle, which

was denied.     The case proceeded to trial, and a jury convicted

McRae on all counts.         On December 11, 2007, he was sentenced to

a total of 687 months’ imprisonment.                 McRae received concurrent

327-month sentences on the conspiracy and the possession with

the intent to distribute crack counts; two concurrent 120-month

sentences on the § 922(g) counts; and consecutive sentences of

sixty and 300 months on the § 924(c) counts.                    He noted a timely

appeal.




                                        - 8 -
                                            II

       McRae contends that the May 17, 2004 stop of his vehicle

was    unreasonable         under   the    Fourth    Amendment      and,     thus,    the

evidence obtained following the stop should have been suppressed

by the district court. 1            According to McRae, although a traffic

stop may be based on the collective knowledge of the officers

involved in the investigation, an officer conducting a traffic

stop can rely on information provided to him by another officer

only       when   exigent    circumstances       make    it   impractical      for    the

officer providing the information to effectuate the stop.                        Thus,

McRae posits that, although Agent Tadeo could have stopped his

vehicle, the CMPD officers could not. 2

       In     examining     a   district    court’s      ruling    on    a   motion    to

suppress, we review the district court’s findings of fact for

clear error and its legal conclusions de novo.                     United States v.

Parker,       262   F.3d    415,    419   (4th    Cir.   2001).         Moreover,     the

evidence must be construed in the light most favorable to the

government,         the    prevailing     party     below.        United     States   v.

Seidman, 156 F.3d 542, 547 (4th Cir. 1998).




       1
       This issue relates to McRae’s convictions on Counts One,
Three, Four, and Five.
       2
       Of note, McRae challenges only the initial stop of his
vehicle, conceding that, if the stop was constitutionally
permissible, the ensuing search was as well.


                                          - 9 -
       The Fourth Amendment protects the “right of the people to

be secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures.”                   U.S. Const. amend. IV.

Although a traffic stop is typically brief, it is a “seizure”

within the meaning of the Fourth Amendment.                Delaware v. Prouse,

440 U.S. 648, 653 (1979).             Because routine traffic stops are

more analogous to an investigative detention than a custodial

arrest, the principles set forth in Terry v. Ohio, 392 U.S. 1

(1968), guide this court’s analysis of the reasonableness of the

traffic stop.       United States v. Rusher, 966 F.2d 868, 875 (4th

Cir.   1992).     Thus,   we   examine     whether      the   traffic   stop    was

“justified at its inception” and “reasonably related in scope to

the circumstances which justified the interference in the first

place.”   Terry, 392 U.S. at 20.

       “[A]n officer may, consistent with the Fourth Amendment,

conduct   a   brief,   investigatory       stop    when    the   officer   has    a

reasonable,     articulable    suspicion        that    criminal    activity     is

afoot.”    Illinois v. Wardlow, 528 U.S. 119, 123 (2000).                   There

must be “at least a minimal level of objective justification for

making [a Terry] stop.”        Id.    Reasonable suspicion requires more

than a hunch but less than probable cause.                       Id. at 123-24.

Moreover, under the collective knowledge doctrine (also known as

the fellow officer rule), reasonable suspicion may be based on

the    collective    knowledge       of   the     officers    involved     in    an

                                     - 10 -
investigation.             United     States    v.    Hensley,      469   U.S.       221,     232

(1985).         Thus,       law    enforcement        officers      cooperating         in     an

investigation are entitled to rely upon each other’s knowledge

of     facts    when       forming     the     conclusion       that      a    suspect        has

committed or is committing a crime.                    See United States v. Wells,

98 F.3d 808, 810 (4th Cir. 1996) (“And, although the agent who

actually seized the weapon pursuant to the supervising agent’s

instructions       had       no     personal        knowledge     that        Wells     was     a

convicted felon, it is sufficient that the agents collectively

had probable cause to believe the weapon was evidence of a crime

at   the   time       of    the     seizure.”);       see    also    United      States        v.

Whitaker, 546 F.3d 902, 905 (7th Cir. 2008) (noting that, under

the collective knowledge doctrine, “law enforcement officers are

considered to possess information known to other officers but

not known to them.”); United States v. Ramirez, 473 F.3d 1026,

1037     (9th     Cir.        2007)     (“Where        one     officer         knows     facts

constituting reasonable suspicion or probable cause (sufficient

to     justify        action       under       an     exception      to        the     warrant

requirement),         and     he     communicates       an     appropriate           order     or

request, another officer may conduct a warrantless stop, search,

or   arrest     without        violating       the    Fourth     Amendment.”);          United

States v. Williams, 429 F.3d 767, 771-72 (8th Cir. 2005) (“[W]e

also hold that the collective knowledge of the DEA team was

sufficient       to        provide     reasonable       suspicion         to     stop        [the

                                             - 11 -
codefendant’s] vehicle, and such knowledge was imputed to the

officer     at    the   scene    when    he    received       [another    officer’s]

radioed request.”); United States v. Burton, 288 F.3d 91, 99 (3d

Cir.    2002)     (“[T]he   arresting         officer     need   not     possess   an

encyclopedic knowledge of the facts supporting probable cause,

but can instead rely on an instruction to arrest delivered by

other officers possessing probable cause.”); cf. United States

v. Ventresca, 380 U.S. 102, 111 (1965) (“Observations of fellow

officers of the Government engaged in a common investigation are

plainly a reliable basis for a warrant applied for by one of

their number.”).

       In this case, McRae does not dispute, nor could he, that

Agent Tadeo had reasonable suspicion to stop his vehicle on May

17, 2004.        To be sure, the following facts known to Agent Tadeo

clearly supported a stop based upon reasonable suspicion: (1)

McRae was a convicted felon; (2) Agent Tadeo had monitored on

May    17   a    conversation    between      McRae     and   Chamberlain    wherein

McRae agreed to furnish Chamberlain a .357 magnum firearm; (3)

McRae regularly carried a .40 caliber firearm; and (4) there may

be drugs in McRae’s car, as McRae sold crack to an undercover

officer on April 16.            Thus, one officer here (Agent Tadeo) had

all the reasonable suspicion components; the question then is

whether that information can be imputed to the CMPD officers.



                                        - 12 -
As explained above, the case law, including our own, permits

such imputation under the collective knowledge doctrine.

      McRae seeks to distinguish Hensley and the case law cited

above on the basis that, in this case, there were no exigent

circumstances present that made it impractical for Agent Tadeo

to effectuate the stop himself.              However, no court has engrafted

an exigent circumstances requirement on the collective knowledge

doctrine and to do so would make little sense.                    The potential

abuse of the collective knowledge doctrine, in the reasonable

suspicion traffic stop context, lies where the stop order is

based upon nothing more than the hope that the unevaluated bits

and   pieces   of   information       in   the   hands   of   several    different

officers   may      turn   out   to    add    up   to    reasonable     suspicion.

Engrafting an exigent circumstances requirement simply would not

encourage officers to pool the information they have in their

possession.

      Moreover, Agent Tadeo understandably wanted to keep McRae

from knowing that a federal drug investigation was underway.

Where one officer has reasonable suspicion to effect a stop and

orders another officer to do so in order to preserve the ongoing

drug investigation, regardless of whether the officer possessing

reasonable suspicion can effect the stop, the law enforcement

interests at that point are “considerable” and the “intrusion on

personal security is minimal.”             Hensley, 469 U.S. at 232.

                                      - 13 -
      In sum, there was no error in the district court’s denial

of McRae’s motion to suppress the evidence obtained following

the May 17, 2004 stop.



                                         III

      The   government       built    its   case     on    Count     One,   the       drug

conspiracy      count,       around     McRae’s        admissions       during        his

interviews      with    Agent    Tadeo.         In   those        interviews,        McRae

outlined his participation in an extensive drug conspiracy, with

Uncle being his cocaine source.                McRae’s statements throughout

these interviews were consistent, except that, over time, McRae

reduced the drug amounts involved, which, according to Agent

Tadeo, was not uncommon for a target under federal investigation

who   would     ultimately      be    sentenced      under    the     United    States

Sentencing Guidelines.           The veracity of McRae’s admissions was

supported      by    numerous    recorded      phone      conversations        and    the

videotape of his meeting with Uncle on May 27, 2004, wherein the

two discussed their ongoing drug dealing relationship.

      McRae’s defense to the government’s case was that he lied

during   all    of     his   conversations      with      Agent    Tadeo    about     the

existence of the conspiracy.            According to McRae, the conspiracy

was make believe, invented solely because, without the ruse,

Agent Tadeo would never have sought his release following his

May 17 and May 26 arrests.              The problem for this defense was

                                       - 14 -
that it necessarily required either the testimony of McRae or

other proof of the conspiracy’s nonexistence.                                 As of result of

his     prior     felony       convictions,           McRae         declined       to   testify,

choosing instead to demonstrate the conspiracy’s nonexistence by

attacking the adequacy of Agent Tadeo’s investigation.

        Faced    with     McRae’s         defense       of    attacking        Agent    Tadeo’s

investigation,          the       district         court       gave       McRae     substantial

latitude, allowing his counsel to ask whether certain statements

made    by    McRae     to    Agent       Tadeo     turned        out   to    be   truthful   or

untruthful.           The         district         court,         however,     sustained      the

government’s objection when counsel for McRae asked Agent Tadeo

on     cross-examination            if    he       recalled        McRae’s     statements     of

recantation        made      at     the    December          7,    2005      status-of-counsel

hearing,       opining       that    such      a    question         would     elicit    hearsay

testimony.        Within these confines, on cross-examination, counsel

for McRae was able to establish that Agent Tadeo did not pursue

coconspirators named by McRae or arrest them based on things he

told Agent Tadeo.              During closing argument, counsel for McRae

hammered this point home, arguing to the jury that Agent Tadeo

could    not     verify       any    information         concerning           McRae’s    alleged

coconspirators and that McRae’s words were not “good enough to

even arrest somebody.”

        On appeal, McRae contends that the district court erred

when     it     sustained      the       government’s         hearsay        objection     after

                                               - 15 -
counsel for McRae asked Agent Tadeo on cross-examination if he

recalled the recantation statements McRae made at the December

7,   2005    status-of-counsel        hearing.       We     review    the   district

court’s ruling for an abuse of discretion.                  See United States v.

White, 405 F.3d 208, 212 (4th Cir. 2005) (noting that abuse of

discretion      standard     is    applied     to    this    court’s    review      of

evidentiary rulings made by the district court).

      As a general rule, hearsay is not admissible in federal

courts.      Fed. R. Evid. 802.         “‘Hearsay’ is a statement, other

than one made by the declarant while testifying at the trial or

hearing, offered in evidence to prove the truth of the matter

asserted.”      Fed. R. Evid. 801(c).          A statement is not hearsay if

it is offered for the limited purpose of explaining why a police

investigation was undertaken.               United States v. Love, 767 F.2d

1052, 1063 (4th Cir. 1985).

      In this case, the cross-examination question clearly sought

to   introduce      into   evidence    an    exculpatory      statement     made    by

McRae.       This   out-of-court      statement      was    hearsay    because     the

person      testifying,    Agent    Tadeo,     was    not    the     declarant     and

because the statement was offered to prove the truth of the

matter asserted, namely, that McRae did not confess to Agent

Tadeo.      McRae argues that the statement was not offered to prove

the truth of the matter asserted, but it was offered for the

limited purpose of showing that Agent Tadeo’s investigation was

                                      - 16 -
not thoroughly conducted.                  However, McRae’s statements reveal

that the investigation was not thorough only if he indeed had

not   confessed.          Thus,      the    district       court    did   not    abuse    its

discretion     by    sustaining            the        hearsay    objection      to    McRae’s

counsel’s question. 3



                                                 IV

      McRae   makes       two     related        arguments       concerning     the    expert

testimony     component         of   Agent       Tadeo’s        testimony.       First,    he

argues    that      the    district         court        abused     its   discretion       in

permitting Agent Tadeo to testify as an expert witness to assist

the jury in understanding the drug trade and all of the drug

lingo used in the recorded conversations.                          He also argues that

the district court erred in allowing Agent Tadeo to testify in a

“dual role,” that is, as both an expert and a fact witness. 4

      Like the testimony of a lay witness, this court reviews the

district court’s decision to admit expert testimony under Fed.

R. Evid. 702 for an abuse of discretion.                              United States v.


      3
       We also note that, assuming for the sake of argument the
district court erred when it sustained the government’s
objection, any error here did not affect McRae’s substantial
rights.    See Fed. R. Crim. P. 52(a) (“Any error, defect,
irregularity, or variance that does not affect substantial
rights must be disregarded.”).
      4
       These arguments relate to McRae’s convictions on Counts
One, Four, and Seven.


                                            - 17 -
Wilson, 484 F.3d 267, 273 (4th Cir. 2007).                        The district court

must be granted “considerable leeway in deciding in a particular

case    how    to    go     about      determining     whether     particular      expert

testimony is reliable.”                Id. (internal quotation marks omitted).

If an expert seeks to be qualified on the basis of experience,

the    district      court          must   require    that   he    “explain     how   his

experience leads to the conclusion reached, why his experience

is a sufficient basis for the opinion, and how his experience is

reliably       applied         to    the   facts.”       Id.      at    274   (citation,

alterations, and internal quotation marks omitted).

       Assuming without deciding that the district court abused

its    discretion         in    permitting     Agent    Tadeo     to    provide    expert

testimony on the drug trade and the meaning of drug lingo, and

assuming that the district court erred in allowing Agent Tadeo

to testify as both an expert and a fact witness, McRae is not

entitled to relief.                 The consequences of the improper admission

of    expert       testimony         are   reviewed    under    the     harmless   error

standard.       United States v. Forrest, 429 F.3d 73, 81 (4th Cir.

2005).        An    error      in    admitting    improper      expert    testimony    is

harmless, if viewing the record as a whole, it is clear beyond a

reasonable doubt that the jury would have returned a verdict of

guilty absent the testimony.                Id.

       In this case, the jury would have found McRae guilty even

absent     Agent      Tadeo’s         expert   testimony.         The    main   evidence

                                            - 18 -
against McRae came from the physical evidence seized following

his arrests and his many admissions to Agent Tadeo, post-arrest,

which    were   consistent    in    all       respects    except     for    the   drug

amounts involved.       None of McRae’s admissions required expert

interpretation.        McRae’s      admissions       set     forth      clearly   and

concisely his role in the offenses charged, and there is no

dispute that Agent Tadeo could testify as a fact witness as to

these party-opponent admissions.                Moreover, McRae’s admissions

were corroborated by the contemporaneous phone calls conducted

by McRae, which were played for the jury.                  The existence of such

calls conclusively demonstrates that McRae was not engaging in

make believe when he confessed to Agent Tadeo, and non-lingo

parts of the calls showed an obvious familiarity between McRae

on the one hand and Uncle and Trap on the other.                           Thus, they

corroborated       McRae’s         admissions        without         any       expert

interpretation    at   all.        The    district       court   gave    appropriate

cautionary instructions throughout Agent Tadeo’s testimony which

cured any prejudice.         In short, Agent Tadeo’s expert testimony

played little or no role in the outcome of the trial.



                                          V

        For the reasons stated herein, the judgment of the district

court is affirmed.

                                                                             AFFIRMED

                                     - 19 -